Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0097045 to Isahaya et al.
As to claim 1, Isahaya discloses a polymerizable composition comprising a compound having two or more mercapto groups, an NCO-terminated prepolymer, a polyisocyanate compound, an episulfide compound and a catalyst selected rom tri-3-pentylamine, tri-n-hexylamine, trilaurylamine, or tribenzylamine all of which meet applicants formula (2) (Abstract, 0036).
At the time of filing it would have been obvious to a person of ordinary skill in the art to select from tertiary amines listed in Isahaya with a reasonable expectation of success that the tertiary amines will effectively catalyze the urethane reaction and based on the tenet wherein it is prima facie obvious to add a known ingredient to a known composition for its known function.  In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.  Applicant has failed to show an unexpected result regarding the selection of known urethane catalysts.  
As to claim 6, Isahaya discloses dicyclohexylmethane 4,4-diisocyanate (Example 1, 0064).

As to claims 10-12, Isahaya discloses molding the polymerizable composition in the preparation of optical articles, particularly spectacle lenses (0002).
As to claim 14, Isahaya discloses a process for producing plastic lens comprising molding and heating steps to prepare the lenses (0057).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0097045 to Isahaya et al. in view of U.S. Patent Pub. No. 2017/0009002 to Tsukada et al. 
As to claims 4-5, Isahaya discloses a polymerizable composition comprising a compound having two or more mercapto groups, an NCO-terminated prepolymer, a polyisocyanate compound, an episulfide compound and a catalyst selected rom tri-3-pentylamine, tri-n-hexylamine, trilaurylamine, or tribenzylamine all of which meet applicants formula (2) (Abstract, 0036).
Isahaya does not expressly teach an isocyanurate product of an aliphatic diisocyanate.
Tsukada discloses polymerizable compositions comprising polythiols, tertiary amines, and mixtures of diisocyanates including isocyanurate of plant derived aliphatic diisocyanate. 
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the isocyanurate of plant derived aliphatic diisocyanate taught in Tsukada to the polymerizable composition of Isahaya to provide a molding having a high degree of biomass .


Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0009002 to Tsukada et al. in view of U.S. Patent Pub. No. 2008/0097045 to Isahaya et al.
As to claims 13 and 15, Tsukada discloses methods for preparing plastic polarizing lens comprising fixing a polarizing film in a mold for a lens cast, injecting a polymerizable composition comprising polythiols, polyisocyanates, and catalysts, and a step of polymerizing and curing the polymerizable composition.
Tsukada does not disclose the claimed catalyst.
Isahaya discloses a polymerizable composition comprising a compound having two or more mercapto groups, an NCO-terminated prepolymer, a polyisocyanate compound, an episulfide compound and a catalyst selected rom tri-3-pentylamine, tri-n-hexylamine, trilaurylamine, or tribenzylamine all of which meet applicants formula (2) (Abstract, 0036).
The position is taken that it would have been obvious to a person of ordinary skill in the art to substitute the tertiary amine taught in Tsukada with the tertiary amine catalysts of Isahaya with a reasonable expectation of success that the tertiary amines will effectively catalyze the urethane reaction and based on the tenet wherein it is prima facie obvious to add a known ingredient to a known composition for its known function.  In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.  
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763